Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following NON-FINAL Office Action is in response to communication regarding application 16/723,180 filed on 12/20/2019. This communications is first action on the merits

Status of Claims
	Claims 1-13 is/are currently pending and have been rejected as follows.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU 2018/904,645, filed on 12/24/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a project data analytics module, a natural language processing module and a project data presentation module in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The project data analytics module, natural language processing module, and project data presentation module will be interpreted a processor, a processor, and a display accordingly for the sake of compact prosecution.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is a computer readable storage medium that stores executable program code for performing the method of claim 7.  However, the method of claim 7 is conditionally dependent on execution of the program. Therefore claim 13 fails the infringement test because a computer readable storage medium comprising the program instructions of claim 13 would not infringe on the method of claim 1. Therefore Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-13 is directed to an invention for the retrieving of project status data, and using natural language processing, scoring certain identifiers and then converting those scores into a visual representation for presenting a project status, which is considered a Mental Process (observations, evaluations, judgments, and opinions) and a commercial or legal interactions (marketing or sales activities or behaviors, and business relations.) The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-6 are directed towards a system comprising a processor, which falls under the apparatus category. Claims 7-13 are directed towards a method comprising at least one step. Accordingly these claims fall within the four statutory categories of invention (method and apparatus) and will be further analyzed under Step 2 of the Alice/Mayo framework. Examiner would like to make note that Claim 13 is further directed towards a computer readable storage medium storing instructions, however, applicant’s specification does not specify that it is not a transitory signals per se and as such would not be sufficient to encompass being directed towards a category of invention.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.

…retrieve project status report data, wherein the project report status date comprises natural language project status report data and quantitative project status report data
…determine one or more project status perception identifiers and a score for each of the one or more project status perception identifiers based on the natural language project status report data.
…communicate visual representation of project status comprising: quantitative project status report data and the score for each of the one or more project status perception identifiers.
Under Step 2A Prong Two, any additional elements are listed:
	Independent claims 1 and 7 recite the following:
At least one processor
Memory storing program code accessible
A processor
A display
Thus the aforementioned additional elements of claims 1, 16, and 20 both individual and as a whole merely amount to a general purpose computer used to apply the abstract idea (MPEP 2106.05(f)) and further merely the performance of insignificant post-solution data output (MPEP 2106.05(g)). Therefore, the aforementioned elements are insufficient to integrate the abstract idea into a practical application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-8, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guarnieri (US 2019/0303437 A1).

Claims 1 and 7 –
	Guarnieri discloses the following limitations:
at least one processor, (Guarnieri: Paragraph 5, “the invention relates to a system for generating a status report including risk assessment based on Natural Language Processing (NLP). The system comprising: a memory; and a computer processor connected to the memory.”)
memory storing program code accessible to the at least one processor to execute the program code to implement: (Guarnieri: Paragraph 5, “the invention relates to a system for generating a status report including risk assessment based on Natural Language Processing (NLP). The system comprising: a memory; and a computer processor connected to the memory.”)
a processor configured to retrieve project status report data, wherein the project status report data comprises natural language project status report data and quantitative project status report data; (Guarnieri: Paragraph 5, “and a computer processor connected to the memory. The computer processor: receives a task status that includes a line of text; parses the line of text to generate a mark-up version of the line of text; calculates a sentence score of the mark-up version of the line of text; calculates an overall score of the task status based on the sentence score”)
a processor configured to determine one or more project status perception identifiers and a score for each of the one or more project status perception identifiers based on the natural language project status report data; and (Guarnieri: Paragraph 21, “the NLP engine (114) may utilize any one or a combination of the above listed NLP methods to perform a scoring of each line of text in the task status (106) to calculate a sentence score for each line of text. The sentence score may be a numerical value (e.g., an integer, a real number, a floating point number, etc.), an alphabetical character, or a combination of both that represents a severity of a risk and/or importance of the task description in each line of text…”; Paragraph 22, “In one or more embodiments of the invention, the calculation of the sentence scores may be performed using any suitable method such as Bag of Word style scoring, Recurrent Neutral Network (RNN) based Sentiment Analysis, etc. In one or more embodiments, the NLP engine (114) may also be trained to calculate the sentence scores based on a corpus of words, phrases, and sentences that are graded…”)
a display configured to communicate a visual representation of project status comprising: quantitative project status report data and the score for each of the one or more project status perception identifiers. (Guarnieri: Figure 3A-3E; Paragraph 32, “In one or more embodiments of the invention, the status report engine (116) generates a status report that includes the retrieved task statuses (106) with the highlighting and/or font color applied to each task status (106). In one or more embodiments, the status report engine (116) displays the status report on a display to the user.”)
Claim 2 and 8 –
	Guarneri discloses the limitations of claims 1 and 7:
	Guarnieri further discloses the following limitations:
wherein the at least one processor executes the program code to store the quantitative project status report data, the determined one or more project status perception identifiers and the score for each of the one or more project status perception identifiers as time series data. (Guarnieri: Fig 3E; Paragraph 16, “Each task status (106) may include task information such as a date of input, a task identifier (task ID) that identifies the lines of text as a text status, and the task description. In one or more embodiments, the task information may further include a project identifier…”; Paragraph 18, “the task status (106) may be stored into the buffer (104) at any time. In one more embodiments, the NLP engine (114) may be configured with any suitable NLP method.”)

Claims 4 and 10 –
	Guarnieri discloses the limitations of claims 1 and 7
	Guarnieri further discloses the following limitations:
wherein the project status perception identifiers are based on a sentiment analysis performed by the natural language processing module. (Guarnieri: Paragraph 19, “the NLP engine (114) may be configured to store instructions to perform known NLP methods such as natural language generation, morphological segmentation, sentence parsing, sentence breaking, word segmentation, sentiment analysis, terminology extraction, semantic search, named entity recognition (NER), 

Claims 6 and 12 –
	Guarnieri teaches the limitations of claims 1 and 7
	Guarnieri further discloses the following limitations:
wherein the quantitative project status report data comprises one or more of: project red, amber or green status data; project schedule performance index data; project cost performance index data, project burn down rate data; and project story point data. (Guarnieri: Paragraph 30, “The highlighting and/or font color may represent a severity of a risk and/or importance of each task status (106) and may be based on the sentence score of each line of text in the task status (106). For example, assume that red is a color commonly associated with a highest severity (i.e., highest risk), highlighting or font color of red will be calculated for task statuses (106) with task descriptions that indicate a highest severity (i.e., highest risk).”)

Claim 13 –
	Guarneri discloses the limitations of claim 7
	Guarnieri further discloses the limitations below:
Computer-readable storage storing executable program code for performing the method of claim 7. (Guarnieri: Paragraph 4, “In general, in one aspect, the invention relates to a non-transitory computer readable medium (CRM) storing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarnieri (US 2019/0303437 A1) in view of Goel (US 2018/0349817 A1)

Claims 3 and 9 –
	Guarneri teaches the limitations of claims 1-2 and 7-8
	Guarnieri teaches natural language processing and the logging of time series data, however, it does not teach the following limitations:
wherein the program code is further executable to implement a project insights module, wherein the project insights module is configured to perform the steps of:
retrieving the time series data to determine a variation in trend between the quantitative project status report data and the score for at least one of the project status perception identifiers; (Goel: Paragraph 123-125, “Time boxing: what transaction behavior is expected at particular points in time (e.g. driven by schedules, milestones, etc.)”; Paragraph 212, “An alternative variation of the heatmap visualization provides a view of how the risk level has varied across a project and how these trends differ between projects. Such a view allows executives to immediately grasp how the project is currently faring against how the project was previously proceeding. This is again a novel way of visualizing risk within a project and between projects.”)
allocating a numeric variation measure to the determined variation in trend; (Goel: Paragraph 134, “The score would denote a metric of the distributions of these groups of similarity. For example, a high degree of similarity means that potentially not much variance exists which in turn makes risk scores”) 
comparing the numeric variation measure with a pre-determined threshold; and (Goel: Paragraph 227, “Such a heatmap may be used to compare and hire subcontractors for the construction project. In addition, the visualization may 
if the numeric variation measure exceeds the pre-determined threshold communicate a project insight trigger.(Goel: Paragraph 128, “The scores may be developed by a weighted linear combination of features including interaction terms and indicators that deal on whether thresholds have been reached…”; Paragraph 268, “If policy violations are captured then workflows may be triggered to report and address violations. Similarly, if quality defects (and their respective severity based on defined thresholds) are detected, then assistive workflows may be triggered for propagation and assignment of these issues to other entities.”)

Guarnieri teaches a method of natural language processing to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Goel teaches a method of analyzing risk based on natural language processing and previous work, based on categories such as time, budget and quality. At the time of applicant’s filed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Guarneri with the teachings of Goel as taught by Goel (Goel: Paragraph 4, " Accordingly, what is needed is the ability to manage risk and improve performance on both a short-term and long-term basis.”)

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarnieri (US 2019/0303437 A1) in view of Pinel (US 10574605 B2)
Claims 5 and 11 –
	Guarneri teaches the limitations of claims 1 and 7
	Guarnieri teaches natural language processing and the logging of time series data, however, it does not teach the following limitations:
wherein the project status perception identifiers are based on a personality analysis performed by the natural language processing module. (Pinel: Column 3 lines 14-34, “sentiment analysis towards entities found in the message (persons, projects, or the like); psychological state: anger, anxiety, depression, emotional withdrawal, rigidity, impulsiveness, emotional instability, or the like; or personality insights: openness to experience, conscientiousness, extraversion, agreeableness, and neuroticism (the Big Five), personality and social characteristics, needs, values, or the like.”)

Guarnieri teaches a method of natural language processing to determine status of a project based on processed risk which is cataloged and presented to a user in a visual representation. Pinel teaches a method for understanding tone in electronic communications. At the time of applicant’s filed invention, one of ordinary skill in the art would have combine the methods of Guarneri with the teachings of Pinel as taught by Pinel (Pinel: Column 1 lines 7-22, “…relates generally to an improved data processing apparatus and method and more specifically to mechanisms for validating the tone of an electronic communication based on the recipients of the electronic communication…”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Howard (US 2017/0251985 A1)
Jenkins (US 2018/0218335 A1)
Venkataraman (US 2018/0174066 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624